Citation Nr: 0210156	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  98-08 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
schizophrenic reaction, chronic undifferentiated type.

2.  Entitlement to special monthly pension, based on the need 
for regular aid and attendance of another person or due to 
being housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The case was previously before the Board in June 2000 and 
June 2001 when it was remanded for further development.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  The service-connected schizophrenic reaction, chronic 
undifferentiated type, is manifested by history only without 
current symptomatology.  

3.  The service-connected schizophrenic reaction, chronic 
undifferentiated type, does not result in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

4.  The veteran's disabilities render him unable to 
adequately protect himself from the hazards and dangers 
inherent in his daily environment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
schizophrenic reaction, chronic undifferentiated type, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4, including § 4.7 and Code 9205 (2001).  

2.  The criteria for an award of special monthly pension 
based on the need for regular aid and attendance of another 
person have been met.  38 U.S.C.A. § 1502(b) (West 1991); 38 
C.F.R. §§ 3.351, 3.352 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law while this claim was pending.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2001).  

Specifically, the veteran's application for additional 
benefits, is complete.  38 U.S.C.A. § 5102 (West Supp. 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §3.159(a)(3)).  The rating decision, 
statements of the case, and supplemental statements of the 
case, and letter dated in July 2001 notified the veteran and 
his representative of the evidence necessary to substantiate 
the claim, the evidence which had been received, and the 
evidence to be provided by the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2001).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001).  
There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001).  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §3.159(c)).  
All relevant Federal records have been obtained.  38 U.S.C.A. 
§ 5103A(b)(3), (c)(3) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§3.159(c)(2)).  The service medical records are in the claims 
folder.  38 U.S.C.A. § 5103A(c)(1) (West Supp. 2001).  VA 
records have been obtained.  38 U.S.C.A. § 5103A(c)(2) (West 
Supp. 2001).  

The veteran has been examined by VA and a medical opinion 
rendered.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §3.159(c)(4)).  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Evaluation of schizophrenic reaction, chronic 
undifferentiated type  A September 1970 decision granted 
service connection and a 30 percent rating for the veteran's 
schizophrenic reaction.  Except for total ratings for periods 
of hospitalization, the 30 percent rating has been in effect 
since the day after the veteran completed his active service 
in May 1970.  That rating is now protected by law.  
38 U.S.C.A. § 110 (West 1991).  

Criteria  Service-connected disabilities are rated in 
accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  

The current claim was received in June 1997.  Effective on 
and after November 7, 1996, the General Rating Formula for 
Mental Disorders, including schizophrenia and other psychotic 
disorders is: 

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
....................50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)..................30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
..................10

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous 
medication...............................
....................0

61 Fed. Reg. 52701, 52702 (1996).  38 C.F.R. §4.130 (2001).

Analysis  In weighing the evidence, there are usually three 
types of evidence: positive, negative, and that which is not 
relevant.  Here, the Board finds much evidence which is not 
relevant.  The record shows that the veteran had a brain 
disorder, which required surgery and the removal of part of 
his brain in 1996.  There is extensive evidence as to the 
veteran's organic brain syndrome resulting from the brain 
disorder and surgery.  However, there is no dispute that the 
veteran developed an organic brain syndrome years after 
service, that it results in significant manifestations and 
that it requires treatment.  The veteran has not claimed that 
the organic brain syndrome is due to a service-connected 
disability and there is nothing in the evidence, which by 
liberal reading, might raise such a claim.  See Solomon v. 
Brown, 6 Vet. App. 396, 400 (1994).  Thus, the evidence on 
the manifestations of the organic brain syndrome is not 
relevant to establishing that the service-connected 
disability has increased in severity.

The record includes outpatient treatment reports, through 
November 2001, some of which contain the service-connected 
diagnosis of schizophrenia; however, these reports emphasize 
treatment and do not allocate symptoms between service-
connected and non-service-connected disorders.  That is, they 
do not adequately distinguish manifestations of the service-
connected schizophrenia and, therefore, do not provide 
evidence for or against the claim.  

There is no positive evidence from a competent medical source 
which shows increased schizophrenic symptomatology.  There is 
no opinion from a doctor or other trained medical 
professional which links the veteran's increased symptoms, 
such as memory loss, to the service-connected schizophrenia.  
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R § 3.159(a)(1)).  As lay witnesses, the 
veteran and his spouse do not have the medical training and 
experience to diagnose the veteran's current mental symptoms 
as being manifestations of the service-connected disability.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); see also 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R § 3.159(a)(2)).  

On the other hand, there is much negative evidence against 
the claim.  VA has obtained medical opinions from trained 
medical professionals.  See 38 U.S.C.A. § 5103A(d) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R § 3.159(c)(4)).  These 
opinions repeatedly express the opinion that the veteran's 
current symptomatology is due to the non-service-connected 
brain disorder and do not connect any increase symptomatology 
to the service-connected schizophrenia residuals.  Thus, 
while the reports disclose manifestations which would support 
higher ratings, if those manifestations were due to the 
service-connected disability, the documented history and 
medical opinions clearly establish that the additional 
manifestations are due to the non-service-connected 
disability and are not a basis for additional compensation.  
38 C.F.R. § 4.14 (2001). 

On the February 1997 VA mental examination, the veteran was 
well developed, well nourished, and adequately dressed and 
groomed.  He was aware of the interview situation.  He was 
alert and in contact with reality.  He had difficulty giving 
specific information, specifically dates and remembering 
recent events.  He was not delusional or hallucinating.  
Apparently, he had episodes of anxiety and agitation and was 
confused all the time.  His affect was flat and his mood was 
quite confused.  He was oriented as to person and place but 
had difficulty with time.  Remote memory was preserved.  
Recent memory was poor and immediate recall was very 
affected.  There was poor concentration, poor attention span, 
blocking and decreased capacity to retain and recall.  
Judgment was maintained.  Insight was very superficial.  The 
primary diagnosis was organic mood syndrome.  Schizophrenia 
by record and history was also diagnosed.  The doctor stated 
that the claims and medical folders were examined and 
information from the veteran's wife was confirmed by records.  
The doctor commented that it was evident the veteran had not 
received psychiatric treatment for many years.  According to 
the doctor, "The present symptoms are not in any way related 
to his SC [service-connected] condition of Schizophrenia, 
because his actual condition is related to organic brain 
dysfunction (due to brain surgery and hydrocephalia)."  

The report of a June 1997 neuropsychological evaluation led 
to the primary impression of Dementia of Unclear Etiology, 
posterior to removal of cyst by history.  The doctor noted 
that Malingering or Factitious Disorder could not be 
definitely ruled out but dysmotivation might be a 
manifestation of personality changes of the apathetic type 
secondary to brain lesion.  The report did not identify any 
current residuals of schizophrenia.  

On the April 1998 examination for Aid and Attendance or 
Housebound benefits, the relevant diagnoses were status post 
cerebral tumor choroidal cyst removed, status post craniotomy 
right frontal region, status post hydrocephalea, epilepsy 
post surgery, ventriculoperitoneal shunt and neuropsychiatric 
condition, schizophrenia paranoid type with major depression.  
However, the examiner did not identify any manifestations 
specific to the service-connected schizophrenia.  

The report of the September 1998 VA neurologic examination 
shows the veteran and his spouse were interviewed.  He gave a 
history of epilepsy developing after surgery for a brain 
tumor in December 1996.  The tumor had been diagnosed as a 
colloidal cyst.  He developed hydrocephalus after the surgery 
and had additional surgery in February 1997.  Examination led 
to a diagnosis of status post surgery for a brain tumor, 
colloidal cyst by history; seizure disorder, generalized, 
related to the brain surgery.  

On the September 1998 examination for Aid and Attendance or 
Housebound benefits, the diagnosis was status post-excision 
of brain tumor (colloid cyst) with seizures secondary to 
same.  There was no finding of schizophrenia or its symptoms.  

The report of the March 1999 VA mental examination shows the 
veteran was clean, adequately dressed and groomed.  He was 
alert and oriented to place, person and year.  He made no 
great effort to recall the date.  Mood was fairly depressed.  
Affect was constricted.  Attention was good, concentration 
was fair.  Memory was fair.  Speech was clear and coherent.  
He was not hallucinating, suicidal or homicidal.  Insight and 
judgment were fair.  Impulse control was good.  The diagnoses 
were organic brain disorder, depressed, secondary to brain 
surgery and schizophrenia, residual type.  The doctor 
expressed the opinion that the veteran's most disabling 
conditions were the effects of his neurological condition 
secondary to craniotomy, brain tumor and VP shunt in 1996.  
It was noted that the records clearly described deterioration 
of memory after the surgical procedure.  

The October 1999 Comparative Neuropsychiatric Report 
concluded with a clinical impression of Persisting Dementia 
Due to Hydrocephalus (resolved), Brain Tumor (excised) and 
Hemorrhagic Stroke (old).  The presence of gross exaggeration 
of symptoms could not be established with any degree of 
certainty.  Impaired motivation might be a manifestation of 
personality changes of the apathetic type secondary to brain 
lesion.  The frontal ramifications of the veteran's lesion 
made it impossible to rule out on the basis of available 
data.  The report did not identify any current residuals of 
schizophrenia.  

In conclusion, there is no evidence that the service-
connected disability results in any of the manifestations 
required for a higher evaluation.  To the contrary, there are 
many medical reports which link the veteran's increased 
mental symptoms to his non-service-connected organic brain 
surgery residuals.  These reports from trained medical 
professionals are competent medical evidence and establish by 
a preponderance of the evidence that the service-connected 
disability does not approximate any applicable criteria for a 
higher evaluation.  38 C.F.R. §§ 3.159(a)(1), 4.7 (2001).  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2001) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board, as did the RO (see supplemental statement of the 
case dated in October 1999), finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2001).  In this regard, the Board finds that 
there has been no showing by the veteran that this service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Special monthly pension, based on the need for regular aid 
and attendance of another person or due to being housebound.  
To establish entitlement to special monthly pension based on 
a need for regular aid and attendance, it must be shown that 
the claimant is a patient in a nursing home on account of 
mental or physical incapacity or is helpless or blind or so 
nearly helpless or blind as to need the regular aid and 
attendance of another person.  38 U.S.C.A. § 1502(b) (West 
1991); 38 C.F.R. § 3.351 (2001).  

Thus, there are three alternative criteria that constitute 
helplessness.  Two of the criteria are not applicable to this 
case because the veteran is not legally blind, and he is not 
confined to "a nursing home because of mental or physical 
incapacity."  The third criterion directs consideration 
pursuant to section 3.352(a), which provides:

The following will be accorded 
consideration in determining the need for 
regular aid and attendance (§ 
3.351(c)(3)):  inability of claimant to 
dress or undress himself (herself), or to 
keep himself (herself) ordinarily clean 
and presentable; frequent need of 
adjustment of any special prosthetic or 
orthopedic appliances which by reason of 
the particular disability cannot be done 
without aid (this will not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacing at 
the back etc.); inability of claimant to 
feed himself (herself) through loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his or her 
daily environment. . . .  It is not 
required that all of the disabling 
conditions enumerated in this paragraph 
be found to exist before a favorable 
rating may be made.  The particular 
personal functions which the veteran is 
unable to perform should be considered in 
connection with his or her condition as a 
whole.  It is only necessary that the 
evidence establish that the veteran is so 
helpless as to need regular aid and 
attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a) (2001).

In Turco v. Brown, 9 Vet. App. 222, 224-25 (1996), the Court 
noted the following: First, because the regulation provides 
that the "following" enumerated factors "will be accorded 
consideration," it is mandatory for the VA to consider the 
enumerated factors within the regulation.  Second, because 
the regulation provides that "[i]t is not required that all 
of the disabling conditions enumerated in this paragraph be 
found to exist before a favorable rating may be made," the 
logical inference to be drawn from this language, although 
not explicitly stated, is that eligibility requires at least 
one of the enumerated factors be present.  Third, because the 
regulation provides that "[t]he particular personal function 
which the veteran is unable to perform should be considered 
in connection with his or her condition as a whole," the 
logical inference to be drawn from this language, again 
although not explicitly stated, is that the "particular 
personal function" refers to the enumerated factors.  Ibid.

In the case of a veteran entitled to pension who does not 
qualify for increased pension based on need of regular aid 
and attendance, an increase in the rate of pension is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirement 
for this increase in pension will be considered to have been 
met where, in addition to having a single permanent 
disability rated as 100 percent under regular scheduler 
evaluation, without resort to individual unemployability, the 
veteran:

(1)  Has an additional disability or 
disabilities independently ratable at 60 
percent or more, separate and distinct 
from the permanent disability rated as 
100 percent disabling and involving 
different anatomical segments or bodily 
systems, or

(2)  Is permanently housebound by reason 
of disability or disabilities.  
Housebound means substantially confined 
to his dwelling and the immediate 
premises.  

38 U.S.C.A. § 1502(c) (West 1991); 38 C.F.R. § 3.351(d) 
(2001).

Two Aid and Attendance or Housebound Examination reports are 
of record.  In April 1998, in the response to question 6, the 
examining doctor expressed an opinion as to the veteran's 
capacity to protect himself from the hazards and dangers of 
his daily environment.  The doctor wrote that the veteran 
needed close supervision because of the high risk of injury 
due to episodes of epilepsy, status post brain surgery.  On 
the September 1998 examination, the doctor reported that the 
veteran did not go outside the home without his wife.  The 
doctor reported that the veteran could go to medical 
appointments, the barber shop, the grocery store and the post 
office, but that he must be accompanied by his wife because 
of the danger of seizures and possible falls.

As noted above, the need for regular aid and attendance can 
be established if the individual is so incapacitated by 
physical or mental disorders as to require care or assistance 
on a regular basis to protect the individual from hazards or 
dangers incident to his or her daily environment.  The April 
and September 1998 VA examinations for Aid and Attendance or 
Housebound status provide the clearest opinions as to whether 
the veteran requires the regular aid and attendance of 
another person and they indicate that he does require regular 
aid and attendance to avoid injury.  Additionally, a 
neuropsychological report dated in October 1999 reflects that 
the veteran suffered from persisting dementia and the 
examiner concluded that the veteran was probably incapable of 
full self-care and independent living.  The veteran was 
deemed to be probably incapable of handling funds and a 
guardianship or custodial care was thought to be advisable.  
The examiner stated that continued caregiver assistance 
should be provided.  In view of the personal functions which 
the veteran is unable to perform and considering his 
condition as a whole, to include the dementia and the seizure 
disorder, the Board finds that the evidence establishes that 
he is so helpless as to need regular aid and attendance.  As 
noted above, it is not required that there be a constant need 
or that all of the disabling conditions enumerated at 
38 C.F.R. § 3.352 be found to exist before a favorable rating 
may be made.  Therefore, the Board grants this claim.


ORDER

An evaluation in excess of 30 percent for the service-
connected schizophrenic reaction, chronic undifferentiated 
type, is denied.  

Special monthly pension based on the need for regular aid and 
attendance of another person is granted, subject to the law 
and regulations governing the payment of monetary benefits.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


